Mr. Justice Robb
delivered the opinion of the Court:
That Congress and the Navy Department have recognized a distinction between a paymaster’s clerk at a Naval Station and clerks at “purchasing paymasters’ offices of the various cities” is very clear; and, we think, it is equally clear that the act of 1910, extending the benefits of the retirement statutes to paymasters’ clerks, was intended to refer, and does in fact refer, to the former class, and not to the latter.
Standing alone, said sec. 1386 possibly might have been held to include detached city pay offices, upon the theory that such *476offices are “stations,” bnt Congress has furnished us with indubitable evidence that such an interpretation of the statute is not warranted, for it has from year to year appropriated for clerks to paymasters at Naval Stations, under the head of “pay of the Navy,” and for office clerks of the various city pay offices, including the pay office at San Francisco, under the head of “pay, miscellaneous.” A Naval Station paymaster may have but one clerk, while there may be as many clerks attached to a city paymaster’s office as the needs of the office require. It is apparent that the character of the service performed by the two classes of clerks may differ widely, and that reasons may exist for the extension of the benefits of the retirement statutes to one class that do not apply to the other.
Appellant was appointed “for duty at the Navy Pay Office” at San Francisco, a purchasing paymaster’s office. He received an annual salary of $2,000 from 1893 to 1908, instead of $1,300, to which he would have been entitled had he been appointed under the provisions of sec. 1386. His promotion in 1908 did not affect his status, since he was at no time a paymaster’s clerk in the technical sense, but at all times attached to the particular office. He was no more an officer of the Navy than any one of the many employees of the Navy Department at Washington.
We rule therefore that he never possessed any right to retirement. Hpon the other questions suggested, it is unnecessary to express an opinion.
Decree affirmed, with costs. Affirmed.